IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
HASSAN CHAHINE, et al.,

                                Plaintiffs,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 276 (LTS) (SLC)

                                                                        ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The Court is in receipt of the Defendants’ Letter-Motion requesting that the final month

of discovery in this case be stayed pending the decision on the Motion to Dismiss. (ECF No. 120).

Due to the time sensitive nature of Defendants’ request, Plaintiffs are reminded that any

response must be submitted by March 11, 2020. If no response is filed by that date, the Court

will rule on the Letter-Motion as filed.



Dated:             New York, New York
                   March 3, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
